Citation Nr: 0029073	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-05 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disease as secondary to service-connected lumbar spine disk 
disease.  

2.  Entitlement to service connection for dizziness as 
secondary to service-connected lumbar spine and cervical 
spine disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had active service from August 1956 to October 
1960.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision reached in 
July 1998 and issued to the veteran in August 1998.  That 
rating decision, issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota, denied 
claims of entitlement to service connection for cervical 
spine disease as secondary to service-connected lumbar spine 
disability and for dizziness as secondary to service-
connected cervical and lumbar spine disabilities.  

The Board notes that, after the veteran submitted the claim 
underlying this appeal, the veteran, by a written statement 
dated and submitted in March 1998, indicated that he wished 
to cancel an appeal regarding the evaluation assigned for 
service-connected lumbar spine disability.  That appeal 
cancellation is valid, and an appeal as to the evaluation 
assigned for lumbar spine disability is not before the Board 
on appeal at this time.  38 C.F.R. § 20.204 (1999).

The veteran's claim of entitlement to service connection for 
dizziness as secondary to service-connected lumbar spine and 
cervical spine disabilities is addressed in the REMAND 
appended to this decision.


FINDING OF FACT

There is medical opinion that the veteran's diagnosed 
cervical spine disorder was incurred in service or is 
secondary to or aggravated by a service-connected lumbar 
spine disability.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of 
entitlement to service connection for a cervical spine 
disorder.  38 U.S.C.A. § 5197(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The medical evidence establishes that the veteran currently 
has a diagnosed cervical spine disorder.  The medical 
evidence of record includes a private medical statement dated 
in June 1998 which provides an opinion that the veteran's in-
service accident in 1960 caused degenerative disc disease of 
the cervical, thoracic, and lumbar spines.  A February 1998 
statement from the veteran's chiropractor provides an opinion 
that the veteran's service-connected lumbar disability places 
stress on his spine, which aggravated his neck disorder.  
Since service connection may be granted for disability 
incurred in service, and for disability proximately caused by 
or aggravates by a service-connected disability, the evidence 
of record establishes a plausible, i.e., well-grounded claim 
for service connection for a cervical spine disorder.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1153, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310(a) 
(2000); Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Allen v. Brown, 
7 Vet. App. 439 (1995).

However, there are also opinions of record contradicting the 
opinions that the veteran's cervical disorder was incurred in 
service or is aggravated by service-connected lumbar 
disability.  The opinions which are favorable to the veteran, 
but provide differing opinions as to etiology of a cervical 
spine disorder, do not provide medical rationale or 
references to the factual basis for the opinions.  Moreover, 
the unfavorable or contradictory opinions of record, which 
state that the veteran does not have a cervical disorder 
which is related to, secondary to, or aggravated by the 
service-connected lumbar spine disability, likewise fail to 
provide medical rationale or references to the factual basis 
for the opinions.  

Since the claim is well-grounded, but the evidence of record 
does not provide sufficient information to allow the Board to 
reconcile the conflicting medical evidence, the duty to 
assist requires further development of the claim.  
38 U.S.C.A. § 5107(a).  The development required is addressed 
in the REMAND appended to this decision.  


ORDER

The claim of entitlement to service connection for cervical 
spine disease, including as secondary to service-connected 
lumbar spine disease, is well-grounded.  To this extent only, 
the appeal is granted.


REMAND

In view of the above decision, the RO must assist the veteran 
in further developing his claim for service connection for a 
cervical spine disorder.  38 U.S.C.A. § 5107.  Further 
factual development, to reconcile the conflicting diagnoses 
of record, and to elicit a medical opinion about the 
relationship of the veteran's current condition with his 
symptoms in service, based on all the evidence of record, 
including pre-service, in-service, and post-service treatment 
records, is required.  Green v. Derwinski, 1 Vet. App. 121 
(1991).

The evidence of record includes opinions that the veteran's 
dizziness, lightheadedness, and headaches, are either 
cervicogenic in nature or are related to both the veteran's 
service-connected lumbar disability and the cervical spine 
disorder, for which the veteran has not been granted service 
connection.  Since none of the medical evidence of record 
provides an opinion that the dizziness for which the veteran 
seeks service connection may be due solely to the lumbar 
disability for which the veteran has already been awarded 
service connection, the outcome of the remand of the claim 
for service connection for the cervical disorder will have an 
impact on the veteran's claim for service connection for 
dizziness.  Therefore, the claim for service connection for 
dizziness is deferred pending readjudication of the remanded 
issue.  

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action: 


1.  The RO should offer the veteran the 
opportunity to submit or identify any 
relevant clinical records which are not 
yet associated with the claims file.  The 
RO should assure that all VA inpatient 
and outpatient clinical records from 
September 1998 to the present, as well as 
any earlier VA records identified by the 
veteran as relevant, have been obtained 
and are associated with the claims file.  

2.  The RO should schedule the veteran 
for VA orthopedic and neurologic 
examination for the purpose of 
determining the nature, extent and 
etiology of any cervical spine 
disorder(s) found to be present.  The 
claims file must be made available to the 
examiner(s) for review, and the 
examiner(s) should indicate that the file 
was reviewed prior to rendering the 
requested opinion.  The examiner(s) 
should specifically comment on whether 
the cervical spine disorder(s) was/were 
incurred in service or is etiologically 
related to, secondary to, or aggravated 
or exacerbated by the veteran's service-
connected lumbar spine disorder.  The 
examiner(s) must provide a complete 
supporting rationale for the opinion(s) 
expressed, and each medical opinion 
should include review and opinion about 
the relationship of the veteran's current 
cervical spine disorder(s) with any 
relevant pre-service medical history 
and/or clinical records, his injury/ies 
and symptoms in service, and analysis of 
post-service treatment records.

3.  After the development requested above 
has been completed, and the veteran has 
been notified of the outcome of that 
decision, and has been given the 
opportunity to perfect an appeal if he so 
desires, the RO should adjudicate the 
issue of service connection for a 
cervical spine disorder(s).  The RO 
should then adjudicate the claim for 
service connection for dizziness as 
secondary to service-connected lumbar 
disability and cervical spine 
disorder(s).  The RO should complete any 
additional development necessary and 
fulfill the applicable duty to assist the 
veteran based on the evidence of record. 

4.  The RO should inform the veteran that 
he may submit additional evidence or 
written statements or opinion from health 
care provider, including, but not limited 
to, the enclosures noted at the end of a 
February 1999 medical statement of A.V. 
Anderson, M.D., but which are not 
attached to the statement associated with 
the claims file before the Board. 

5.  If the determination on any issue 
remains unfavorable to the veteran, the 
RO should furnish him and his 
representative with a supplemental 
statement of the case which explains the 
reasons for the denial of the benefit 
sought, and the veteran should be given 
the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	TRESA M. SCHLECHT
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



